Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The Non-Final Rejection dated September 13, 2022 (“NFR”) objected to the drawings for failing to show features recited in the claims (see NFR at 2–3), objected to the claims under 35 U.S.C. 112(b) as being indefinite (see id. at 4), and rejected the claims under 35 U.S.C. 102 (see id. at 4–7) over prior art to Kulkarni et al (US 10,002,654 B2)(“Kulkarni”).
	Applicant’s remarks/amendments dated November 15, 2022 (“Remarks”) with respect to the objection to the drawings and the 35 U.S.C. 112(b) of the claims have been considered, and are sufficient to overcome the objection/rejection.  See Remarks at 8–9.  Thus, the objection to the drawings and 35 U.S.C. 112(b) rejection of the claims are withdrawn.
	Applicant states that independent claims 1 and 9 have been amended to include the subject matter of respective claims 5 and 13, previously indicated as allowable in the NFR.  See Remarks at 9.  The amendment to claims 1 and 9 is sufficient to overcome the prior art rejection over Kulkarni.  Thus, the rejections of claims 1 and 9 (and any claims depending therefrom) are withdrawn.
	Applicant further states “Applicant has similarly amended independent claim 17,” and as a result, the claim is allowable.  See id.  The amendment to claim 17 is not sufficient to overcome the prior art rejection over Kulkarni.  The amendments to claims 1 and 9 include all of the subject matter of now-cancelled claims 5 and 13, which include similar subject to that in pending claim 19.  The amendment to claim 17 does not include all of the subject matter of claim 19, so as to be consistent with the amendments to claims 1 and 9 as Applicant argues.  Thus, claim 17 is not allowable.
	Moreover, Applicant does not provide arguments pointing out any alleged errors in the prior art rejection of claims 17, 18, and 20 over Kulkarni.  See 37 C.F.R. 1.111(b).  For this additional reason claims 17, 18, and 20 are not allowable, and the rejections are maintained.

35 U.S.C. 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or 	otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulkarni.

Regarding claim 17, Kulkarni discloses
	a capacitor (Figure 7: 713); 
	wordline driver circuitry (Figure 7: 717) configured to generate a first voltage (see 4:42–46, 2:54–61, describing charging word line WL1 to Vcc in response to asserting signal WLIN1) in response to a row access enable signal (Figure 7: WLIN1; see also Figure 8); 
	boost driver circuitry (Figure 7: 711, 713, 715, 709, 707) coupled to the wordline driver circuitry and the capacitor and being configured to charge the capacitor using the first voltage and to generate a second voltage (Figure 7: WLVcc) using the first voltage and a voltage at the capacitor (see 4:42–46, 3:25–34, describing a “top node” voltage of capacitor 713) in response to a boost enable signal (Figure 7: Del 2; see also Figure 8), 
	wherein the second voltage is higher than the first voltage (see 3:25–34, describing Vcc and 2Vcc; see also Figure 8, depicting word line voltage WL1 at Δ2); 
	and a wordline (Figure 7: WL1) coupled to a memory cell and the wordline driver circuitry,
	 the wordline being configured to output the first voltage or the second voltage to the memory cell (see 2:60–61, 3:1–5, 4:55–57), 
	wherein the wordline driver circuitry comprises delay circuitry (Figure 7: 723 ; see also 4: 44–46, describing the components of Figure 7 (i.e. NOR gate 723) are described with respect to Figure 5 which depicts a delay node Del 3 NOR gate 523) configured to output the first voltage at the wordline before expiration of a first delay (Figure 8: DEL 1 at logic high; see also 3:2–3) from receiving the row access enable signal and to output the second voltage after expiration of a second delay (see Figure 8, depicting word line WL1 boosted at Δ2 during logic low DEL 3) from receiving the row access enable signal.
Regarding claim 18, Figure 7 of Kulkarni discloses:
	wherein the wordline driver circuitry further comprises: 
	a first transistor (719) having a first gate; 
	and first level shifter circuitry (727) coupled to the first gate of the first transistor, 
	the first level shifter circuitry configured to drive the first transistor to transfer the second voltage to the wordline (see 4:42–46, 55–57 3:25–34,  describing voltage 2Vcc stored on capacitor 713).

Regarding claim 20, Figure 7 of Kulkarni discloses: 
	wherein the wordline driver circuitry is first wordline driver circuitry (WL Driver 1),
	 the row access enable signal is a first row access enable signal (WLIN1),
	 the wordline is a first wordline (WL1) and the memory cell is a first memory cell (Note: Although not shown, word line WL1 is connected to a corresponding memory cell which may be DRAM, ROM, Flash, MRAM, or PCM (see 5:14–16)), 
	the apparatus further comprising:
	 second wordline driver circuitry (WL Driver N) configured to generate the first voltage in response to a second row access enable signal (WLINN; see explanation corresponding to similar circuitry cited in the rejection of claim 17), 
	the second wordline driver being coupled to the boost driver circuitry (see Figure 7); 
	and a second wordline (WLN) coupled to a second memory cell (see 5:14–16) and the second wordline driver circuitry, 
	the second wordline being configured to output the first voltage or the second voltage to the second memory cell, wherein the second wordline driver circuitry comprises second delay circuitry (723) configured to output the first voltage at the second wordline before expiration of the first delay from receiving the second row access enable signal and to output the second voltage after expiration of the second delay from receiving the second row access enable signal (see explanation corresponding to similar circuitry cited in the rejection of claim 17).
Allowable Subject Matter
	Claims 1–4, 6–12, and 14–16 are allowed.  The claims are allowed because when considering the claim as a whole, the prior art does not disclose “the boost driver circuitry comprises a boost driver transistor having a gate and level shifter circuitry coupled to the gate, the level shifter circuitry being configured to drive the boost driver transistor to charge the capacitor to the first voltage prior to the boost driver circuitry receiving the boost enable signal,” as recited in independent claim 1.  Similar subject matter is recited in independent claim 9.
	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRETELIA GRAHAM whose telephone number is (571)272-5055. The examiner can normally be reached Mon-Fri (9am-5pm).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kretelia Graham/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        December 1, 2022